NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03/16/2021 has been entered. Claims 1, 5, 8, 13, 18, 20, 23, 26-27, and 29 have been amended. No claims have been added or cancelled. Claims 1-6, 8-9, 13-15, 18, 20, and 23-29 are still pending in this application, with claims 1, 13, and 18 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MICHELLE MURRAY (REG. NO. 68,737) on 03/24/2021.
The application has been amended as follows: 
Claim 1, lines 16-17: “the fourth surface portion configured to transmit at least a portion of the fluorescent light of the first color and to transmit light of the second color” has been changed to -- the fourth surface portion configured to transmit at least a portion of the fluorescent light of the second color and to transmit light of the first color --.

Reasons for Allowance
Claims 1-6, 8-9, 13-15, 18, 20, and 23-29 are allowed.

Regarding independent claim 1, independent claim 13, and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest illumination sources configured to produce illuminated light having a first color, a first dichroic mirror having a first surface portion and a second surface portion, the first surface portion configured to reflect light having the first color and to reflect light having a second color, the second surface portion configured to transmit at least a portion of the illuminated light having the first color as transmitted light and to reflect light having the second color, a phosphor element configured to produce fluorescent light having the second color responsive to receiving the transmitted light having the first color, and to disperse a portion of the transmitted light, to produce dispersed light having the first color, a second dichroic mirror having a third surface portion and a fourth surface portion, the phosphor element optically coupled between the first dichroic mirror and the second dichroic mirror, the third surface portion configured to reflect the dispersed light of the first color, and the fourth surface portion configured to transmit at least a portion of the fluorescent light of the second color and to transmit light of the first color as specifically called for the claimed combination.
The closet prior art, MIYOSHI (US 2014/0254129), does not include the combination of all the claimed limitations above, specifically a first dichroic mirror having a first surface portion and a second surface portion, the first surface portion configured to reflect light having the first color and to reflect light having a second color, the second surface portion configured to transmit at least a portion of the illuminated light having the first color as transmitted light and to reflect 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding independent claim 18 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest laser diodes configured to produce illuminated light having a first color, a first dichroic mirror having a first surface portion and a second surface portion, the first surface portion configured to reflect light having the first color and to reflect  light having a second color, the second surface portion configured to transmit at least a portion of the illuminated light having the first color as transmitted light  and to reflect light having the second color, a phosphor element configured to produce fluorescent light having the second color responsive to receiving the transmitted light having the first color and to disperse a portion of the transmitted light to 
The closet prior art, MIYOSHI (US 2014/0254129), does not include the combination of all the claimed limitations above, specifically a first dichroic mirror having a first surface portion and a second surface portion, the first surface portion configured to reflect light having the first color and to reflect light having a second color, the second surface portion configured to transmit at least a portion of the illuminated light having the first color as transmitted light and to reflect light having the second color, a phosphor element configured to produce fluorescent light having the second color and to disperse a portion of the transmitted light to produce dispersed light having the first color, a second dichroic mirror having a third surface portion and a fourth surface portion, the phosphor element optically coupled between the first dichroic mirror and the second dichroic mirror, the third surface portion configured to reflect light of the first color, the fourth surface portion configured to transmit light of the first color and to transmit at least a portion of the fluorescent light of the second color, a condensing lens optically coupled between the first dichroic mirror and the phosphor element, and a collimating lens optically coupled between the phosphor element and the second dichroic mirror as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the MIYOSHI reference in the 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875